Name: Decision of the EEA Joint Committee No 25/1999 of 26 February 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: European construction;  plant product;  marketing;  foodstuff;  beverages and sugar
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(10)Decision of the EEA Joint Committee No 25/1999 of 26 February 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine Official Journal L 148 , 22/06/2000 P. 0051 - 0052Decision of the EEA Joint CommitteeNo 25/1999of 26 February 1999amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wineTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Protocol 47 to the Agreement was amended by Decision No 99/98 of the EEA Joint Committee of 25 September 1998(1);Whereas Commission Regulation (EC) No 847/98 of 22 April 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts(2) is to be incorporated into the Agreement;Whereas Commission Regulation (EC) No 881/98 of 24 April 1998 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)(3) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 26 (Commission Regulation (EEC) No 3201/90) in Appendix 1 to Protocol 47 to the Agreement:"- 398 R 0847: Commission Regulation (EC) No 847/98 of 22 April 1998 (OJ L 120, 23.4.1998, p. 14)."Article 2The following point shall be added after point 42d (Commission Regulation (EC) No 1128/96) in Appendix 1 to Protocol 47 to the Agreement:"42e. 398 R 0881: Commission Regulation (EC) No 881/98 of 24 April 1998 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr) (OJ L 124, 25.4.1998, p. 22)."Article 3The texts of Regulations (EC) No 847/98 and (EC) No 881/98 in the Icelandic and Norwegian languages, which are annexed to the representative language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 189, 22.7.1999, p. 73.(2) OJ L 120, 23.4.1998, p. 14.(3) OJ L 124, 25.4.1998, p. 22.